334 F.2d 760
Edward McCRAY, Appellant,v.UNITED STATES of America, Appellee.
No. 7485.
United States Court of Appeals Tenth Circuit.
July 29, 1964.

Irving P. Andrews, Denver, Colo., for appellant.
James P. McGruder, Asst. U. S. Atty. (Lawrence M. Henry, U. S. Atty., for the District of Colorado, was with him on the brief), for appellee.
Before BREITENSTEIN, HILL and SETH, Circuit Judges.
PER CURIAM.


1
A jury found appellant McCray guilty of five counts in an indictment charging violations of the Mann Act, 18 U.S.C. §§ 2421-2422; and he received a ten-year sentence. His retained counsel presents no reason for reversal and asks the court to review the record. We have done so and find that the appeal is frivolous.


2
Affirmed.